   4:20-cr-03083-JMG-CRZ Doc # 36 Filed: 08/25/21 Page 1 of 2 - Page ID # 76




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                           4:20CR3083

      vs.
                                                             ORDER
KEITH HUGHES, and COLBY DIGILIO,

                   Defendants.


      Defendant Digilio has moved to continue the pretrial motion deadline and
trial setting, (Filing No. 35), because Defendant needs to consider and decide
whether to enter a guilty plea before deciding whether to file pretrial motions. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant Gigilio’s motion to continue, (Filing No. 35), is granted.

            No further continuances will be granted absent a very
            substantial showing of good cause.

      2)    Pretrial motions and briefs shall be filed on or before October 15,
            2021.

      3)    As to both defendants, trial of this case is set to commence before
            the Honorable John M. Gerrard, United States District Judge, in
            Courtroom 1, United States Courthouse, Lincoln, Nebraska, at 9:00
            a.m. on November 29, 2021, or as soon thereafter as the case may
            be called, for a duration of five (5) trial days. Jury selection will be
            held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendants in a speedy
            trial, and as to both defendants, the additional time arising as a
4:20-cr-03083-JMG-CRZ Doc # 36 Filed: 08/25/21 Page 2 of 2 - Page ID # 77




         result of the granting of the motion, the time between today’s date
         and November 29, 2021 shall be deemed excludable time in any
         computation of time under the requirements of the Speedy Trial Act,
         because although counsel have been duly diligent, additional time is
         needed to adequately prepare this case for trial and failing to grant
         additional time might result in a miscarriage of justice. 18 U.S.C. §
         3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
         provided under this court’s local rules will be deemed a waiver of any
         right to later claim the time should not have been excluded under the
         Speedy Trial Act.

   Dated this 25th day of August, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
